 Case 2:18-cv-00007-JRG Document 164 Filed 09/12/19 Page 1 of 2 PageID #: 16737




                    IN THE UNITED STATES DISTRICT COURT
                      FOR THE EASTERN DISTRICT OF TEXAS
                              MARSHALL DIVISION


PPS DATA, LLC


vs.                                        CIVIL ACTION No. 2:18-cv-0007-JRG


JACK HENRY & ASSOCIATES, INC.


                             JURY TRIAL DAY FOUR
                  HELD BEFORE DISTRICT JUDGE RODNEY GILSTRAP
                                 September 12, 2019

OPEN: 8:28 a.m.                                              ADJOURN: 4:25 p.m.

ATTORNEYS FOR PLAINTIFF:                   See attached.

ATTORNEYS FOR DEFENDANT:                   See attached.

LAW CLERKS:                                Adam Ahnhut
                                           Christian Chessman
                                           Taylor Fitzner
COURT REPORTER:                            Shelly Holmes, CSR-TCRR

COURTROOM DEPUTY:                          Jan Lockhart




                                       1
Case 2:18-cv-00007-JRG Document 164 Filed 09/12/19 Page 2 of 2 PageID #: 16738



TIME         MINUTES
8:28 a.m.    Court opened. Counsel announced ready. Exhibits used prior day read into the
             record.
8:35 a.m.    Jury returned to the courtroom. Court’s final instructions to the Jury
9:09 a.m.    Closing argument by Mr. Maddox.
9:32 a.m.    Closing argument by Mr. Heidrick.
10:02 a.m.   Rebuttal closing argument by Mr. Maddox.
10:08 a.m.   The Court’s final instructions to the Jury.
10:15 a.m.   Jury retired to jury room to begin deliberations.
10:16 a.m.   Recess.
12:50 p.m.   Court reconvened. Note received from the Jury. Counsel to meet and confer re
             note.
12:53 p.m.   Off the record discussion.
1:50 p.m.    Court reconvened. Discussion re exhibits to be sent to the Jury.
1:55 p.m.    Recess.
2:30 p.m.    Court reconvened. Note received from Jury. Court’s response.
2:31 p.m.    Recess.
4:15 p.m.    Court reconvened. Note received from Jury indicating that the jury reached a
             verdict.
4:19 p.m.    Members of the jury polled reflecting a unanimous verdict. Court excused jurors
             and counsel.
4:25 p.m.    Court adjourned.




                                              2
